Title: To James Madison from William Overton Callis, 2 December 1792
From: Callis, William Overton
To: Madison, James


Dear Sir,
Richmond 2d December 1792
Your favor of the 25 Ult. came to hand last evening: I have to acknowledge the polite attention to the request contained in my last. If I should be fortunate enough to succeed in my claim, your own prudance will dictate to you to the proper channel to transmit the proceeds. I have now to retu[r]n you my particular thanks for your communications, relative to the Competitors for the Vice Presidency; and am particularly happy to add that I am confident that Mr A. will not get more than one Vote from this State: but whether Mr C. will get the ballance is not so certain, but thinking with you that ant[i]republicanism, and not antifœderalism is now most to be guarded against, I flatter myself he will: but I could wish for my own part that we had neither to contend with.
The assembly have made considerable progress in the Revisal of the Laws of this commonwealth and will I think deserve some credit, if they do not, as I fear they will, leave them unfinished. A reform in the Militia Law has been unsuccessfully attempted. And no other innovation can at present be effected but such as are absolutely necessary to assimilate it to the Law of the General Government on that subject. With the highest esteem and reeal [sic] regard I am D Sr. Yr. Mo. Obt
W. O. Callis
